1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT

9                                  EASTERN DISTRICT OF CALIFORNIA

10
11   PERRY C. BLAIR,                                 )   Case No.: 1:14-cv-01156-LJO-SAB (PC)
                                                     )
12                   Plaintiff,                      )
                                                     )   ORDER ADOPTING FINDINGS AND
13          v.                                           RECOMMENDATIONS, AND DISMISSING
                                                     )   CERTAIN CLAIMS, WITHOUT PREJUDICE, FOR
14                                                   )   FAILURE TO EXHAUST THE
     CDCR, et al.,
                                                     )   ADMINISTRATIVE REMEDIES
15                   Defendants.                     )
                                                     )   [ECF No. 123]
16                                                   )

17          Plaintiff Perry C. Blair is appearing pro se and in forma pauperis in this civil rights action

18   pursuant to 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

19   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On May 17, 2019, the Magistrate Judge issued a Findings and Recommendation following an

21   evidentiary hearing on the issue of exhaustion of the administrative remedies. The Findings and

22   Recommendation was served on the parties and contained notice that objections were to be filed

23   within twenty-one (21) days. Although Plaintiff was granted an extension of time, no objections were

24   filed and the time to do so has expired.

25          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), the Court has conducted a de

26   novo review of this case. Having carefully reviewed the entire file, the Court finds the Findings and
27   Recommendations to be supported by the record and by proper analysis.

28   ///

                                                         1
1         Based on the foregoing, it is HEREBY ORDERED that:

2         1.    The Findings and Recommendations filed on May 17, 2019, are adopted in full;

3         2.    Plaintiff’s Eighth Amendment claim against Defendant Alva and his due process claim

4               against Defendant Ybarra in relation to RVR ASE-13-09-002, are dismissed, without

5               prejudice, for failure to exhaust the administrative remedies; and

6         3.    Defendants may file a dispositive motion within thirty days from the date of service of

7               this order.

8
9    IT IS SO ORDERED.

10     Dated:   July 15, 2019                           /s/ Lawrence J. O’Neill _____
11                                            UNITED STATES CHIEF DISTRICT JUDGE

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                    2
